                        UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                              EASTERN DIVISION
                              No: 4:18-CV-00097-D

 SOUND RIVERS, INC., et al.,                    )
                                                )
                 Plaintiffs,                    )
                                                )                  ORDER
                         V.                         )
                                                    )
 U.S. FISH AND WILDLIFE SERVICE,                    )
 et al,,                                            )
                                                    )
                 Defendants.                        )
                                                    )



       Before the Court is the Federal Defendants' Consent Motion to Substitute Edward T.

Parker as Co-Defendant.

       Upon reviewing the motion, and finding good cause, the motion is hereby GRANTED.

       The Clerk is hereby directed to substitute Edward T. Parker as Co-Defendant in his

official capacity, in place of John Sullivan III.

        SO ORDERED. This~ day of April 2019.



                                                J     SC. DEVER III
                                                United States District Judge
